DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Response to Amendment
The Preliminary Amendment filed 02/16/2021 has been entered.  Claims 1-20 have been cancelled; claims 21-40 are new.  Claims 21-40 are pending.

Terminal Disclaimer
The Terminal Disclaimer filed 02/11/2022 has been approved.

Allowable Subject Matter
Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach updating an information dependency of an application component deployed in a computer environment based on a “scaling status” of a virtual machine referred to by the information dependency.  Particularly, the “scaling status” as claimed and disclosed (e.g., “deployed”, “to delete”, ¶[0052]; “clean-up”, “new”, ¶[0059]) is a novel feature not found within the prior art, and its use in the invention as a basis for altering information dependencies is also novel.  That is, the prior art does not teach, suggest, or render obvious the specific method, system, and product as set forth in the 
an updater to update the information dependency based on a scaling status of the first virtual machine, the information dependency including a reference to the first virtual machine (claim 21; similarly recited in claims 33 and 40).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441